Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

                THIS EMPLOYMENT AGREEMENT (the “Agreement”) is between Bank
Rhode Island, a financial institution organized under the laws of the State of
Rhode Island with its executive offices located at One Turks Head Place,
Providence, Rhode Island 02903 (the “Bank”), Bancorp Rhode Island, Inc., a
corporation organized under the laws of the State of Rhode Island (the
“Company”), and Jeffrey W. Angus of 1 Hines Farm Drive, Cumberland, Rhode Island
02864 (the “Executive”).

 

                IT IS MUTUALLY AGREED by the parties as follows:

 

                1.             Employment; Duties

 

                1.1           Responsibilities and Authority.  (a)  The Bank
hereby employs Executive to serve as Executive Vice President and Chief
Operating Officer of the Bank, and Executive hereby accepts such employment. 
Executive shall have the duties, responsibilities, authorities and powers
normally incident to such office.  At all times, however, Executive’s activities
and authority with respect to such offices will be subject to supervision,
control and direction by the Board of Directors of the Bank (the “Board”), by
the Executive Committee of the Board, and by the President and Chief Executive
Officer of the Bank (the “Chief Executive Officer”) and Executive agrees to
carry out such duties and responsibilities as any of them may from time to time
reasonably assign to him.  Executive shall report from time to time or
routinely, upon request, to the Chief Executive Officer or her designee as to
the current status of any of Executive’s assigned duties and responsibilities.

 

                (b)           The Company hereby employs Executive to serve as
Vice President of the Company and such other offices and positions as the
Company may determine, and Executive hereby accepts such employment.  Executive
shall have the duties, responsibilities, authorities and powers normally
incident to such offices.  At all times, however, Executive’s activities and
authority with respect to such offices will be subject to supervision, control
and direction by the Board of Directors of the Company (the “Company Board”) or
by the Executive Committee of the Company Board, and Executive hereby agrees to
carry out such duties and responsibilities as either of them may from time to
time reasonably assign to Executive.  Executive shall report from time to time
or routinely, upon request, to the Company Board as to the current status of any
of Executive’s assigned duties and responsibilities.

 

                1.2           Compensation.  The Bank shall pay Executive a base
salary at the rate of Two Hundred Eighteen Thousand and 00/100 Dollars
($218,000.00) per year commencing on the date hereof payable on a bi-weekly
basis, or at such higher rate as shall be determined from time to time by the
Board.  In addition to Executive’s base salary, Executive will also be entitled
to a Twenty-Five Thousand and 00/100 Dollar ($25,000) signing bonus to be paid
in the first full payroll following Executive’s date of hire and Executive shall
be entitled to receive payments under any incentive compensation or bonus
program (as in effect from time to time), which the

--------------------------------------------------------------------------------


 

Bank may establish for its employees and/or senior executives, in such amounts
as are provided by such programs.

 

                1.3           Employee Benefits.  As a full-time employee of the
Bank, Executive shall be eligible to participate in any and all employee benefit
plans generally available to full-time employees of the Bank, including
non-contributory plans and, at Executive’s option, contributory plans.

 

                1.4           Certain Specified Employee Benefits.

 

(a)           Grant of Stock Options.  Executive shall receive stock options to
purchase shares of the Company’s common stock in such number, at an exercise
price and on such other terms as may be approved by the Compensation Committee
of the Company Board, in its sole discretion.  Any such options will become
exercisable on a schedule no less favorable than the following:  25% on the
grant date and an additional 25% on each of the first through third
anniversaries of the grant date, with such vesting to accelerate on a Change in
Control (as defined in Section 3.2).

 

                (b)           Supplemental Executive Retirement Plan.  Subject
to Executive’s insurability, Executive shall be entitled to receive an annual
benefit of Fifty Thousand and 00/100 Dollars ($50,000) under the Bank’s
Supplemental Executive Retirement Plan which benefit will vest at the rate of
20% per year commencing on the fifth anniversary of the Commencement Date (as
defined in Section 1.9 hereof).

 

                1.5           Vacation.  Executive shall be entitled to five
weeks of vacation during each year of employment (with vacation to be prorated
for 2005 based on the Commencement Date ), such vacation to be taken in
accordance with the Bank’s customary vacation policies and at such times and
intervals as are mutually agreed upon by Executive and the Bank.  Executive
shall be entitled to holiday time and sick leave in accordance with the then
existing policies of the Bank, as in effect from time to time.

 

                1.6           Reimbursement of Expenses.  (a)  Executive shall
be reimbursed by the Bank for reasonable business expenses incurred by him
incident to his employment upon presentation of appropriate vouchers, receipts,
and other supporting documents required by the Bank.

 

                (b)           Executive shall be reimbursed by the Company for
reasonable business expenses incurred by him incident to his employment by the
Company upon presentation of appropriate vouchers, receipts, and other
supporting documents required by the Company.

 

                1.7           Duty to Perform Services.  So long as Executive is
employed by the Company and the Bank, Executive agrees to devote his full
business and productive time, skill, and energy diligently, loyally,
effectively, and to the best of his ability to the rendering of service to the
Company and the Bank, and will exert his best efforts in the rendering of such
services. This provision will not prohibit Executive from:

 

2

--------------------------------------------------------------------------------


 

                                (a)           making passive investments or
serving as a fiduciary with respect to direct family investments;

 

                                (b)           serving on the board of directors
of any company, provided that Executive shall not render any material services
with respect to the operations or affairs of any such company and provided
further that serving on such board of directors does not otherwise violate the
terms of this Agreement, including, but not limited to, the provisions of
Section 4.2 herein; or

 

                                (c)           engaging in religious, charitable
or other community or non-profit activities which do not impair Executive’s
ability to fulfill his duties and responsibilities to the Company and Bank.

 

Executive agrees that in the rendering of all services to the Company and the
Bank and in all aspects of his employment, in connection with his duties as
Executive Vice President and Chief Lending Officer, he will comply with all
directives, policies, standards, and regulations from time to time established
by the Company or the Bank or by applicable law.

 

                1.8           Death or Disability.

 

(a)           Death.  In the event of Executive’s death during the term of his
employment under this Agreement, the Bank shall immediately pay to Executive’s
designated beneficiary any salary accrued but unpaid as of the date of death. 
Upon payment of the aforementioned sums, the Bank’s obligations to make further
salary payments shall terminate.  This provision shall not be construed to
negate any rights Executive may have to death benefits under any employee
benefit or welfare plan of the Company or Bank in which he may from time to time
be a participant or under any other written agreement with the Company or Bank
which specifically provides for such benefits.

 

                                (b)           Disability.  In the event of
Executive’s “disability” (as defined below) during the term of his employment
under this Agreement, the Bank shall continue to pay Executive his base salary
(reduced by any benefits Executive is entitled to receive under any state or
federal disability insurance program, such as Rhode Island temporary disability
insurance or federal social security) for a period of six months from the date
of “disability”.  For purposes of this Agreement, “disability” shall mean a good
faith determination by the Board that Executive is unable for any reason, either
physical or mental, to perform the duties required of him hereunder.

 

                1.9           Term of Employment.  The term of Executive’s
employment under this Agreement shall commence on the date hereof (the
“Commencement Date”) and shall continue, unless sooner terminated pursuant to
the provisions of this Agreement, for a period of two years (the “Term”), which
Term shall automatically renew on each successive one year anniversary hereafter
commencing with the first anniversary hereof unless any party shall have given
written notice to the other parties of such party’s election not to extend the
Term within ninety (90) calendar days prior to any anniversary date. 

 

 

3

--------------------------------------------------------------------------------


 

                1.10         Termination.  This Agreement and the rights of the
parties hereunder will terminate (subject to the provisions of Section 1.11
below) upon the occurrence of one of the following:

 

                                (a)           Upon the Executive’s death or
disability as provided in Section 1.8 above;

 

                                (b)           For Cause as provided in Section
3.5, immediately upon the giving of notice by the Company or the Bank or at such
later time as such notice may specify or as may be required by Section 3.5;

 

                                (c)           At the election of the Executive
for Good Reason (as hereinafter defined) as provided in Section 2.2; or

 

                                (d)           Upon expiration of the Term,
following notice by any party not to renew the Term as provided in Section 1.9.

 

                1.11         Termination and Survival.  The provisions of
Section 1.8, Sections 2 and 3 and Sections 4.1, 4.2, 4.4, 4.6, 4.8, 4.9 and 4.10
hereof shall remain in full force and effect and shall continue to be
enforceable in accordance with their terms beyond termination of employment and
beyond expiration of this Agreement, except as otherwise agreed in writing by
Executive and the Company and the Bank.

 

                2.             Severance.

 

                2.1           Severance Benefit.  In the event of a termination
of Executive’s employment by the Company or the Bank without Cause (as such term
is defined in Section 3.5) at any time, or in the event of termination of
Executive’s employment by him for Good Reason (as defined in Section 2.2), the
Bank will (a) continue to pay Executive his base salary (the “Severance
Benefit”) then in effect for a nine (9) month period commencing on the date of
termination (the “Severance Period”), and (b) provide Executive with the medical
and life insurance coverage generally available to full-time employees during
the Severance Period or as required by law, whichever is longer. 
Notwithstanding anything herein to the contrary, the Bank shall have no
obligation to pay the Severance Benefit to Executive in the event his employment
is terminated with Cause by the Company or the Bank or voluntarily by him
without Good Reason.  Any Severance Benefit paid under this Section 2.1 shall be
credited against any amounts due Executive under Section 3 as a result of a
Change in Control.

 

                2.2           “Good Reason” Defined.  For purposes of this
Agreement “Good Reason” shall mean the Company or the Bank giving written notice
of its election not to renew this Agreement on any anniversary date as permitted
under Section 1.9 and its failure to offer and enter into a new employment
agreement with Executive on terms which are substantially similar to those of
his employment existing immediately prior to such notice of non-renewal (other
than a reduction of fringe benefits required by law or applicable to all
employees generally) provided, however, that Good Reason shall not be deemed to
have occurred unless prior to Executive’s termination of employment for Good
Reason, he shall give not less than 30 days written notice to the

 

 

4

--------------------------------------------------------------------------------


 

Company and the Bank of his intent to terminate for Good Reason stating the
basis of the Good Reason sufficient to permit the Company and the Bank to
alleviate the basis of such Good Reason prior to termination, and the Company
and the Bank have not done so within such 30 day period, and further provided,
that Executive’s continuing to work following notice of non-renewal by the
Company or the Bank and in the absence of entering into a new employment
agreement  shall be without prejudice to his right to claim termination for Good
Reason, absent written agreement between Executive and the Bank or the Company
to the contrary.

 

                3.             Change in Control.

 

                3.1           Purpose.  In order to allow Executive to consider
the prospect of a Change in Control (as defined in Section 3.2) in an objective
manner and in consideration of the services rendered and to be rendered by him
to the Company and the Bank, the Bank is willing to provide, subject to the
terms of this Agreement, certain severance benefits to protect Executive from
the consequences of a Terminating Event (as defined in Section 3.4) occurring
subsequent to a Change in Control.

 

                3.2           Change in Control.  A “Change in Control” will be
deemed to have occurred if: (i) a Takeover Transaction is effectuated; or (ii)
the Company commences substantive negotiations with a third party with respect
to a Takeover Transaction if within twelve (12) months of the commencement of
such negotiations, enters into a definitive agreement with respect to a Takeover
Transaction with any party with which negotiations were originally commenced; or
(iii) any election of directors of the Company occurs (whether by the directors
then in office or by the shareholders at a meeting or by written consent) where
a majority of the directors in office following such election are individuals
who were not nominated by a vote of two-thirds of the members of the board of
directors immediately preceding such election; or (iv) the Company or the Bank
effectuates a complete liquidation.

 

                3.3           Takeover Transaction.  A “Takeover Transaction”
shall mean:

 

(a)           The acquisition of voting securities of the Company by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than by the Company or its subsidiaries or any employee benefit plan (or related
trust) of the Company or its subsidiaries, which theretofore did not
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), securities representing 30% or more of the voting power of all
outstanding shares of voting securities of the Company, if such acquisition
results in such individual, entity or group owning securities representing more
than 30% of the voting power of all outstanding voting securities of the
Company; provided, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
voting securities of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the voting securities of the Company outstanding
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the outstanding
voting securities of the Company, shall not constitute a Change in Control; or

 

 

5

--------------------------------------------------------------------------------


 

(b)           The issuance of additional shares of common stock of the Company
or the Bank, as applicable, in a single transaction or a series of related
transactions if the individuals and entities who were the beneficial owners of
the outstanding voting securities of the Company or the Bank, as applicable,
immediately prior to such issuance do not, following such issuance, beneficially
own, directly or indirectly, securities representing more than 50% of the voting
power of all then outstanding voting securities of the Company or the Bank, as
applicable; or

 

(c)           Consummation by the Company or the Bank of (i) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, securities
representing more than 50% of the voting power of the outstanding voting
securities of the corporation resulting from such a reorganization, merger or
consolidation, or (ii) the sale, exchange or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (on a consolidated basis) or the Bank to a party which
is not controlled by or under common control with such entity, or (iii) the sale
by the Company on one transaction or in a series of related transactions of
voting securities of the Bank such that following such transaction or
transactions the Company no longer beneficially owns, directly or indirectly,
securities representing more than 50% of the voting power of the then
outstanding voting securities of the Bank.

 

                For purposes of this Section 3.3, “voting power” means ordinary
voting power for the election of directors.

 

                3.4           Terminating Event.  A “Terminating Event” means
either:

 

                                (a)           Termination by the Company or the
Bank of Executive’s employment for any reason other than (i) Executive’s death
or disability or (ii) for “Cause” (as such term is defined in Section 3.5
hereof), or

 

                                (b)           Executive’s resignation as an
employee of the Company or the Bank, other than for reasons of disability,
following (i) a significant reduction in the nature or scope of Executive’s
duties, responsibilities, authority and powers from the duties,
responsibilities, authority and powers exercised by him immediately prior to the
Change in Control or (ii) a greater than 10% reduction in Executive’s annual
base salary or fringe benefits as in effect on the date of the Change in
Control; or (iii) any requirement by the Company or the Bank or of any Person
(as defined in Section 4.2 hereof) in control of the Company or the Bank that
the location at which Executive performs the principal duties of the Bank or the
Company be outside a radius of 50 miles from the location at which he performed
such duties immediately prior to the Change in Control; or (iv) the failure of
any successor of the Company or the Bank to agree in writing upon terms and
conditions of employment with Executive pursuant to which he shall serve in a
position no less senior than Chief Operating Officer responsible for operations
and whereby he

 

 

6

--------------------------------------------------------------------------------


 

shall report directly to the chief executive officer of such successor entity
and which are reasonably satisfactory to Executive within ninety (90) days
following a Change in Control.

 

                3.5           Termination for “Cause” Defined.  For purposes of
this Agreement, termination for Cause shall include termination by reason of any
of the following:

 

(a)           Continuing any arrangement, holding any position or engaging in
any activities that conflict with the interest of, or that interfere with
Executive’s duties owed to, the Company or Bank, after ten (10) days prior
written notice by the Company or the Bank, as applicable, to him of the same;

 

(b)           Conviction of embezzlement or other crimes against the Company or
the Bank, deliberate misappropriation of the Company’s or Bank’s funds or
dishonesty;

 

(c)           Material violation of written policies of the Company or the Bank,
irresponsible acts in the performance of Executive’s duties or material breach
of any of his obligations under the terms of this Agreement;

 

(d)           Material non-performance of Executive’s duties or material acts
(or omissions) of mismanagement; and

 

(e)           Refusal to perform assigned duties when such refusal is not
justified or excused either by the terms of this Agreement or by actions taken
by the Company or the Bank in violation of this Agreement.

 

                3.6           Payment in Connection With Terminating Event.  If
a Terminating Event occurs within one (1) year after a Change in Control (which
one year period shall be calculated from the effective date of the Takeover
Transaction if the Terminating Event occurs after a Takeover Transaction), the
Bank will pay to Executive an amount (the “Severance Payment”) equal to two
times the sum of (a) Executive’s annual base salary in effect at the time of the
Change in Control, and (b) an amount equal to the largest annual cash bonus paid
to Executive with respect to the two full fiscal years immediately preceding the
Change in Control, which Severance Payment shall be payable in one lump sum
within 30 days of the date of termination of Executive’s employment, or if such
Change in Control is governed by clause (ii) of Section 3.2 and the Terminating
Event occurs prior to entering into a definitive agreement, upon the entering
into of a definitive agreement by the Company.  In addition, the Bank shall
continue to pay for all medical and life insurance coverage provided on the date
of the Terminating Event for the twenty-four month period commencing on the
effective date of the Terminating Event.  No Severance Payment will be made to
Executive under Section 3 if his employment with the Bank terminates for any
reason prior to a Change in Control (except as may be provided below), or if his
employment with the Company terminates after a Change in Control but such
termination or resignation is not a Terminating Event.  In addition, except as
provided in Section 2, no Severance Payment will be made to Executive under
Section 3.6 of this Agreement with respect to a Terminating Event which occurs
more than one year after a Change in Control (which one

 

 

7

--------------------------------------------------------------------------------


 

year period shall be calculated from the effective date of the Takeover
Transaction if the Terminating Event occurs after a Takeover Transaction).

 

                3.7           Applicability of Change in Control Provisions. 
The provisions of Section 3 shall terminate upon the earliest of (i) the
termination by the Company or the Bank of Executive’s employment for any reason
prior to a Change in Control, (ii) the termination of Executive’s employment by
the Company or the Bank after a Change in Control because of death or disability
or for Cause, (iii) Executive’s resignation or termination of employment with
the Company or the Bank for any reason other than Good Reason prior to a Change
in Control, and (iv) Executive’s resignation or termination of employment after
a Change in Control on or after the first anniversary of the Takeover
Transaction or events specified in Sections 3.2(iii) or (iv).

 

                3.8           Limitation on Benefits.  (a) It is the intention
of the parties that no payments by the Company or the Bank to Executive or for
Executive’s benefit under this Agreement or any other agreement or plan pursuant
to which Executive is entitled to receive payments or benefits shall be
non-deductible to the Company or the Bank by reason of the operation of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”), relating to
parachute payments.  Accordingly, and notwithstanding any other provision of
this Agreement or any such agreement or plan, if by reason of the operation of
said Section 280G, any such payments exceed the amount which can be deducted by
the Company and the Bank, such payments shall be reduced to the maximum amount
which can be deducted by the Company and the Bank.  To the extent that payments
exceeding such maximum deductible amount have been made to Executive or
Executive’s beneficiary, Executive or Executive’s beneficiary shall refund such
excess payments to the Company or the Bank, as the case may be, with interest
thereon at the Applicable Federal Rate determined under Section 1274(d) of the
Code, compounded annually, or at such other rate as may be required in order
that no such payments shall be non-deductible to the Company or the Bank by
reason of the operation of said Section 280G.  To the extent that there is more
than one method of reducing the payments to bring them within the limitations of
said Section 280G, Executive shall determine which method shall be followed,
provided that if Executive fails to make such determination within forty-five
(45) days after the Company has sent Executive written notice of the need for
such reduction, the Company may determine the method of such reduction in its
sole discretion.

 

                (b)           If any dispute between the Company and Executive
as to any of the amounts to be determined under Section 3.8(a), or the method of
calculating such amounts, cannot be resolved by Executive and the Company,
either the Company or Executive after giving three (3) days written notice to
the other, may refer the dispute to a partner in the Boston, Massachusetts
office of a firm of independent certified public accountants selected jointly by
Executive and the Company.  The determination of such partner as to the amount
to be determined under Section 3.8(a) and the method of calculating such amounts
shall be final and binding on Executive, the Company and the Bank.  The Company
shall bear the costs of any such determination.

 

                4.             Miscellaneous.

 

                4.1           Confidential Information.  Unless Executive first
secures the Company’s consent, he shall not disclose or use, at any time either
during or subsequent to his employment by the

 

 

8

--------------------------------------------------------------------------------


 

Company or the Bank, except as required by his duties to the Company or Bank,
any secret or confidential information of the Company or Bank of which Executive
becomes informed during his employment, whether or not developed by him.  The
term “confidential information” includes, without limitation, financial
information, business plans, prospects, and opportunities (such as lending
relationships, financial product developments, or possible acquisitions or
dispositions of business or facilities) which have been discussed or considered
by the Company’s or Bank’s management, but does not include any information
which has become part of the public domain by means other than Executive’s
non-observance of his obligations hereunder.

 

                4.2           Non-Competition.  During Executive’s employment by
the Company and the Bank hereunder, and during a period of one (1) year
following the date of termination of his employment with the Company or the Bank
for any reason, Executive will not, directly or indirectly, whether as partner,
consultant, agent, employee, co-venturer, greater than 2% owner, or otherwise,
or through any Person (as hereafter defined),

 

                                (a)           attempt to recruit any employee of
the Company or Bank, assist in such hiring by any other Person, or encourage any
such employee to terminate his or her relationship with the Company or Bank, or

 

                                (b)           encourage any customer of the
Company or Bank to conduct with any other Person any business or activity which
such customer conducts or could conduct with the Company or Bank.

 

For purposes of this Section 4.2, the term “Person” shall mean an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization.

 

                4.3           No Conflicting Obligations.  The Company and the
Bank, in entering into this Agreement, understand, and Executive hereby
represents, that he is not under any obligation to any former employer or any
person, firm or corporation that would prevent, limit or impair, in any way, the
performance by Executive of his duties as an employee of the Company or the
Bank.

 

                4.4           Ethical Behavior.  Upon termination by the Company
or the Bank of Executive’s employment for any reason, Executive shall act at all
times in an ethical manner with regard to the Bank and the Company, and during
the one-year period following the date of such termination, shall take no action
which directly or indirectly could reasonably be expected to have the effect of
terminating or otherwise adversely affecting the relationship of the Company or
the Bank with any employee of, or others with business or advantageous
relationships with, the Company or any of its affiliates, including the Bank.

 

                4.5           Withholding.  All payments made by the Company or
the Bank under this Agreement will be net of any tax or other amounts required
to be withheld by the Company or the Bank under applicable law.

 

 

9

--------------------------------------------------------------------------------


 

                4.6           Legal Fees.  Upon submission of appropriate
statements or documentation, the  Company and the Bank jointly and severally
agree to reimburse Executive for reasonable legal fees actually incurred by him
in connection with the enforcement of the terms of this Agreement following a
Change in Control, provided, however, that neither the Company nor the Bank
shall not be obligated to reimburse Executive for any legal fees or expenses
incurred by him in connection with the Company’s or the Bank’s enforcement of
the terms of this Agreement or in connection with any arbitration or litigation
in which the Company or the Bank is the prevailing party.

 

                4.7           Binding Effect.  This Agreement is binding upon
and will inure to the benefit of the parties hereto and their respective heirs,
administrators, executors, successors and assigns.  The Company and the Bank
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company or the Bank, as the case may be, to assume expressly and
perform this Agreement.  Failure of the Company or the Bank, as applicable, to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Bank in the same amount and on the same terms as he would
be entitled to hereunder following a Terminating Event, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date on which Executive becomes entitled to such
compensation from the Bank.  As used in this Agreement, “Bank” shall mean the
Bank, as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

                4.8           Arbitration of Disputes.  Any dispute, controversy
or claim arising out of or relating to this Agreement or the breach or
performance hereof will be settled by arbitration in accordance with the laws of
the State of Rhode Island by an arbitrator mutually agreed upon by Executive and
the Company and/or the Bank.  If an arbitrator cannot be agreed upon, Executive
shall choose an arbitrator and the Company and/or the Bank shall choose an
arbitrator, and these two together shall select a third arbitrator.  If the
first two arbitrators cannot agree on the appointment of a third arbitrator,
then the third arbitrator will be appointed by the American Arbitration
Association in Providence, Rhode Island.  Such arbitration will be conducted in
the City of Providence in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, except with respect to the selection of
arbitrators which shall be as provided in this Section 4.8.  Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

 

                4.9           Indemnification.  The Company and the Bank each
hereby covenants and agrees to indemnify Executive and hold him harmless fully,
completely, and absolutely against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including attorney’s
fees), losses, and damages resulting from his good faith performance of his
duties and obligations under the terms of this Agreement.

 

                4.10         Guaranty.  The Company hereby guarantees the due
and punctual performance in full by the Bank of its covenants, agreements and
obligations contained herein.

 

 

10

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Agreement on
the 24th day of February, 2006

 

 

 

 

BANCORP RHODE ISLAND, INC.

 

 

 

 

 

By:

/s/ Merrill W. Sherman

 

 

 

Merrill W. Sherman

 

 

President and Chief Executive Officer

 

 

 

 

 

BANK RHODE ISLAND

 

 

 

 

 

By:

/s/ Merrill W. Sherman

 

 

 

Merrill W. Sherman

 

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jeffrey W. Angus

 

 

 

Jeffrey W. Angus

 

 

 

 

 

11

--------------------------------------------------------------------------------

 